PER CURIAM.
In the underlying action filed by Attel Bank International, Ltd. [the bank], to foreclose on several promissory notes, the defendant, Vittorio Boeri, appeals from an adverse final summary judgment and from an amended final summary judgment. We affirm.
A review of the record shows that any genuine issues of material fact raised by Boeri’s affirmative defense of lack of consideration were resolved by his own deposition testimony wherein he admitted that a dispute arose between himself and the bank regarding some losses, that both he and the bank had a good faith belief that the bank had a legal claim against him, that he executed the promissory notes in question, and that the bank forbore from filing a civil claim against him. Based on the foregoing facts, the bank was entitled to judgment as a matter of law. Citibank Int'l v. Mercogliano, 574 So.2d 1190, 1191 (Fla. 3d DCA)(“It is well settled *1340Florida law that forbearance from pursuing a legal remedy, where the promisee has a bona fide belief that a viable legal right exists, constitutes valid consideration for an agreement which benefits the promisor.”), review denied, 584 So.2d 999 (Fla.1991).
The defendant’s other point lacks merit.
Accordingly, we affirm.
GODERICH and SHEVIN, JJ., concur.